Citation Nr: 1443515	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint disease status-post laminectomy from March 23, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2012, the Veteran was afforded a hearing before the undersigned.  A transcript of the hearing is of record.  

In September 2012, the Board granted a rating of 20 percent prior to March 23, 2010 for lumbar spine degenerative joint disease and remanded the issue of a rating in excess of 20 percent from March 23, 2010 for further development.  In December 2013, the Board again remanded the case for further development.

In August 2014, the RO granted a separate rating for sensory radiculopathy of the left lower extremity.  Consideration of a neurological disability of the left lower extremity related to the lumbar spine issue is no longer on appeal.  


FINDING OF FACT

From March 23, 2010, lumbar spine degenerative joint disease status-post laminectomy is manifested by forward flexion to 60 degrees at worst without evidence of ankylosis, neurological abnormalities other than the left lower extremity, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during a 12-month period.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent from March 23, 2010, for lumbar spine degenerative joint disease status-post laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

April 2007 and October 2008 letters satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an August 2014 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in March 2010, November 2012, and May 2014; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with any otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Back disabilities are evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes; otherwise, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 using the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for next higher rating, 40 percent, is forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past12 months is rated at 40 percent.  

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

During the appeal period, forward flexion of the lumbar spine was 60 degrees at worst, even on repetitive motion, during the March 2010 VA examination.  A subsequent VA examination in November 2012 revealed forward flexion of the lumbar spine of 75 degrees.  Based on these findings, a higher disability rating based on limitation of motion is not warranted as this type of limitation of motion is contemplated by the 20 percent rating already in effect.

Factors considered under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca have been also considered.  However, the evidence of record does not show that the Veteran's range of motion of the lumbar spine as limited by pain or functional loss would warrant a higher rating.  The March 2010 VA examination results showed that the Veteran had 60 degrees flexion, which was not additionally limited by repetitive use due to pain.  Pain began at 60 degrees and no weakness or atrophy was found on examination.  The November 2012 VA examination results showed that the Veteran had 75 degrees flexion, which was not additionally limited on repetitive use due to pain.  

During the March 2010 examination, the Veteran reported having stiffness, fatigue, degreased motion, weakness, and pain; however, even considering these symptoms the Veteran's disability does not approximate the next higher available rating as he had at least 60 degrees of motion.  

The November 2012 VA examination results showed that the Veteran had 75 degrees flexion with and without repetitive use.  

Although the examiners indicated that the Veteran had pain on movement and impaired gait, there was no resulting measurable loss of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Therefore, even considering the factors  under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the Veteran's disability level does not meet the criteria for a higher rating.  

As for associated objective neurological abnormalities, the Veteran has a separate rating for radiculopathy of the left lower extremity, which is not on appeal.  The Veteran did have positive straight leg raise testing of right lower extremity during the March 2010 VA examination; however, there were no objective findings or diagnosis of any associated neurological abnormalities of the right lower extremity.  In fact, during the May 2014 VA examination, he had no neurological symptoms and all testing was negative relating to the right lower extremity.  

Other than the left lower extremity, for which a separate rating is already in effect, the evidence does not show any neurological abnormalities associated with the service connected lumbar spine disability .

Nor does the evidence show that the Veteran had incapacitating episodes requiring bed rest prescribed by a physician of at least 4 weeks, which would warrant a 40 percent rating.  

During the March 2010 VA examination, the Veteran reported that he was recommended bed rest by a physician for only 5 days over the past 12 months.  

The November 2012 VA examiner stated that the Veteran had no incapacitating episodes.  

The evidence does not show that the criteria for a higher rating for lumbar spine degenerative joint disease were met at any time during the appeal period for the purpose of assigning a staged rating.  There is no doubt to be resolved and a higher rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013).  All findings and impairment (limitation of motion and pain of the lumbar spine) associated with the service-connected disability at issue are encompassed by the schedular criteria for the ratings assigned.  The schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Total Disability Rating Due To Individual Unemployability (TDIU)

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

Absent evidence of unemployability, entitlement to TDIU is not warranted, and the evidence does not demonstrate that the Veteran is currently unemployed.  


ORDER

Entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint disease status-post laminectomy from March 23, 2010 is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


